Citation Nr: 1025769	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  06-25 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to the Veteran's service-
connected residuals of a left knee injury with degenerative 
changes.  

2.  Entitlement to an increased disability rating for residuals 
of a low back injury, currently evaluated at 10 percent 
disabling.   



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran reported active service from February 1967 to 
February 1969 and June 1970 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, TX.  The 
Veteran testified at a Board hearing at the RO in June 2009 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that further development is necessary regarding 
both the right knee and low back disabilities.  The Board notes 
that a private physician provided a statement in June 2009 
regarding the Veteran's right knee disability.  He noted that the 
Veteran has significant problems with the right knee, but favors 
the left.  The examiner noted that he believes all the Veteran's 
knee disabilities relate back to his previous injury.  This 
statement is unclear, as the Board is unable to determine what 
injury the examiner is referring to and is unable to determine if 
this statement indicates that the Veteran's right knee disability 
is related to the service connected left knee disability.  The 
examiner also failed to provide a rationale for his opinion.  In 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
specifically found that a medical opinion that contains only data 
and conclusions is accorded no weight.  The Court has previously 
found that an opinion that is unsupported and unexplained is 
purely speculative and does not provide the degree of certainty 
required for medical nexus evidence.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

The Board acknowledges however that it also cannot rely upon the 
negative nexus opinion provided by a VA examiner in April 2005.  
The examiner provided a thorough physical examination and 
reviewed the Veteran's claims file.  He stated that the Veteran's 
right knee symptoms are less likely than not related to the 
Veteran's left knee symptoms based upon the acute onset of right 
knee pain in February 2004.  He commented that between 1984 and 
2004 no right knee symptoms were reported.  The record however 
contradicts the examiner's statement.  The Veteran complained of 
bilateral knee pain in February 2002 and noted the onset of pain 
as during the 1960s.  In Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007), the Court found that once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, it must provide an adequate one or, at a minimum, notify 
the claimant why one will not or cannot be provided.  In Stefl v. 
Nicholson, 21 Vet. App. 120 (2007), the Court found that, 
"[w]ithout a medical opinion that clearly addresses the relevant 
facts and medical science, the Board is left to rely on its own 
lay opinion, which it is forbidden from doing."  As the medical 
opinion is based upon inaccurate facts, the Board finds that it 
is not adequate for rating purposes.  Therefore, the Board finds 
that further examination of the right knee is necessary before a 
decision on the merits may be made.  

The Board finds that further examination is also necessitated 
regarding the Veteran's low back disability.  The Veteran's 
previous VA examination for the spine is dated April 2005.  
During his June 2009 hearing before the Board, the Veteran 
testified that his disability had worsened since that 
examination.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993), the Court found that when a Veteran claims that his 
condition is worse than when originally rated, and the available 
evidence is too old for an adequate evaluation of the Veteran's 
current condition, the VA's duty to assist includes providing a 
new examination.  While a new examination is not required simply 
because of the time which has passed since the last examination, 
VA's General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in severity 
since the last examination.  VAOPGCPREC 11-95 (1995).  Therefore, 
the Board finds that further examination is also necessary 
regarding the Veteran's low back disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate examination with regard to his 
right knee claim.  The claims file must be 
made available to the examiner for review in 
connection with the examination.  Any 
medically indicated tests should be 
accomplished.  After reviewing the file and 
examining the Veteran, the examiner should 
respond to the following questions:

     a)  Is it at least as likely as not (a 
50 percent or higher  probability) that the 
Veteran's right knee disability is 
proximately due to or caused by his service-
connected left knee disability?

     b)  Is it at least as likely as not (a 5 
percent or higher probability) that the 
Veteran's right knee disability has been 
aggravated by his service-connected left knee 
disability?  If so, please report the 
baseline level of severity of the right knee 
disability before the onset of aggravation 
and the current level of severity of the 
right knee disability. 

A rationale should be reported for all 
opinions expressed. 

2.  The Veteran should also be scheduled for 
a VA examination to ascertain and evaluate 
the current level of the Veteran's low back 
disability.  The claims file must be made 
available to and be reviewed by the examiner 
in connection with the examination.  Any 
medically indicated tests should be 
accomplished including range of motion 
testing.  The examiner should clearly report 
the extent of the Veteran's disability in 
accordance with VA rating criteria.  
Including functional loss due to pain, 
weakness, excess fatigability, incoordination 
and flare- ups, pursuant to 38 C.F.R. §§ 
4.40, 4.45 and 4.59, and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the expanded 
record and determine if the claims remaining 
on appeal may be granted on any basis.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


